








Exhibit 10.5




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of the 5th day of
May, 2009, between Money4Gold Holdings, Inc., a Delaware corporation (the
“Company”), and Todd Oretsky (the “Executive”).




WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including but not limited to, technical information, design systems, pricing
methods, pricing rates or discounts, processes, procedures, formulas, designs of
computer software, or improvements, or any portion or phase thereof, whether
patented, or not, or unpatentable, that is of any value whatsoever to the
Company, as well as information relating to the Company’s services, information
concerning proposed new services, market feasibility studies, proposed or
existing marketing techniques or plans (whether developed or produced by the
Company or by any other person or entity for the Company), other Confidential
Information, as defined by Section 8, and information about the Company’s
executives, officers, and directors, which necessarily will be communicated to
the Executive by reason of his employment by the Company; and




WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial, significant, or key relationships
with vendors, and Customers, as defined below, actual and prospective; and




WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and following (for a reasonable time) termination of
this Agreement; and




WHEREAS, the Company desires to employ the Executive and to ensure the continued
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:




1.

Representations and Warranties.  The Executive terminates his Employment
Agreement with MGE Enterprises Corporation (“MGE”) effective immediately and
acknowledges that MGE has no liability to the Executive. The Executive hereby
represents and warrants to the Company that he (i) is not subject to any written
non-solicitation or non-competition agreement affecting his employment with the
Company (other than any prior agreement with the Company), (ii) is not subject
to any written confidentiality or nonuse/nondisclosure agreement affecting his
 employment with the Company (other than any prior agreement with the Company),
and (iii) has








1







--------------------------------------------------------------------------------










brought to the Company no trade secrets, confidential business information,
documents, or other personal property of a prior employer.

2.

Term of Employment.




(a)

Term.  The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for a period of three (3) years commencing
as of the date of this Agreement (the “Term”), unless sooner terminated in
accordance with the provisions of Section 6.  The Term shall be automatically
renewed for successive one-year terms unless notice of non-renewal is give by
either party at least sixty (60) days before the end of the Term.  




(b)

Continuing Effect.  Notwithstanding any termination of this Agreement, at the
end of the Term or otherwise, the provisions of Sections 7 and 8 shall remain in
full force and effect and the provisions of Section 8 shall be binding upon the
legal representatives, successors and assigns of the Executive.  




3.

Duties.




(a)

General Duties. The Executive shall serve as the Chief Operating Officer of the
Company, with duties and responsibilities that are customary for such an
executive. The Executive shall also perform services for such subsidiaries of
the Company as may be necessary.  The Executive shall use his best efforts to
perform his duties and discharge his responsibilities pursuant to this Agreement
competently, carefully and faithfully.  The Executive shall report to the Chief
Executive Officer of the Company.




(b)

Devotion of Time.  Subject to the last sentence of this Section 3(b), the
Executive shall devote reasonable time, attention and energies during normal
business hours (exclusive of vacation time referenced in Section 5(a) and of
such normal holiday periods as have been established by the Company) to the
affairs of the Company.  The Executive may enter the employ of or serve as a
consultant to, or in any way perform any services with or without compensation
to, any other persons, business, or organization, without the prior consent of
the Board of Directors of the Company, provided such services do not materially
interfere with the services to be rendered pursuant to this Agreement and do not
violate the provisions of Section 7 below.  Notwithstanding the foregoing,
nothing in this Agreement shall restrict the Executive from devoting time to
passive personal investments, private business affairs, educational and
charitable interests, provided that none of such activities, individually or in
the aggregate, interferes with the performance of his duties and
responsibilities hereunder or conflicts or competes with the interests of the
Company.




(c)

Location of Office. The Executive’s office shall be located at the Company’s
 offices located in Broward County, which office may be moved to another
location in Broward County, Florida.  The Executive’s job responsibilities shall
include reasonable business travel necessary to the performance of his job.




(d)

Adherence to Inside Information Policies.  The Executive acknowledges that the
Company is publicly-held and, as a result, has implemented inside information
policies designed to preclude its executives and those of its subsidiaries from
violating the federal








2







--------------------------------------------------------------------------------










securities laws by trading on material, non-public information or passing such
information on to others in breach of any duty owed to the Company, or any third
party.  The Executive shall promptly execute any documents generally distributed
by the Company to its employees requiring such employees to abide by its inside
information policies.




4.

Compensation and Expenses.  




(a)

Salary.  For the services of the Executive to be rendered under this Agreement,
the Company shall pay the Executive an annual salary of $200,000  (the “Base
Salary”), payable in installments in accordance with the Company’s payroll
practices.   The Base Salary shall increase to $225,000 per year commencing six
months after the date of this Agreement.




(b)

Discretionary Bonus.  In addition to the Base Salary set forth in Section 4(a)
above, the Executive shall be entitled to such bonus compensation (in cash,
capital stock or other property) as a majority of the Board of Directors of the
Company may determine from time to time in their sole discretion.




(c)

Expenses.  In addition to any compensation received pursuant to this Section 4,
the Company will reimburse or advance funds to the Executive for all reasonable
travel, entertainment and miscellaneous expenses incurred in connection with the
performance of his duties under this Agreement, provided that the Executive
properly provides a written accounting of such expenses to the Company in
accordance with the Company’s practices.  Such reimbursement or advances will be
made in accordance with policies and procedures of the Company in effect from
time to time relating to reimbursement of, or advances to, executive officers.




5.

Benefits.




(a)

Vacation.  For each 12-month period during the Term, the Executive shall be
entitled to four (4) weeks of vacation without loss of compensation or other
benefits to which he is entitled under this Agreement, to be taken at such times
as the Executive may select and the affairs of the Company may permit.
  Vacation time shall not include sick leave, disability or holiday periods
established by the Company.




(b)

Employee Benefit Programs.  The Executive is entitled to participate in any
pension, 401(k), insurance or other employee benefit plan that is maintained by
the Company for its executives, including programs of life and medical insurance
and reimbursement of membership fees in professional organizations.




(c)

Directors and Officers Insurance.  The Executive shall be provided the same
directors’ and officers’ insurance available to all other officers and
directors.




6.

Termination.











3







--------------------------------------------------------------------------------










(a)

Death or Disability.  Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate without act by any party upon the death
or disability of the Executive.  For purposes of this Section 6(a), “disability”
shall mean (i)  the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death, or last for a continuous period of not
less than 12 months; (ii) the Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three  months under an
accident and health plan covering employees of the Company; or (iii) the
Executive is determined to be totally disabled by the Social Security
Administration.  Any question as to the existence of a disability shall be
determined by a majority of the members of the Board of Directors of the
Corporation based on available information (or the Social Security
Administration, where applicable). In the event that the Executive’s employment
is terminated by reason of Executive’s death, the Executive’s estate shall
receive (i) three (3) months’ Base Salary at the then current rate, payable in a
lump sum, less withholding of applicable taxes, and (ii) continued provision for
a period of one (1) year following the Executive’s death of benefits, except
perquisites, under any employee benefit plan extended from time to time by the
Company to its senior executives. In the event that the Executive’s employment
is terminated by reason of Executive’s disability, the Company shall pay the
following to the Executive: (i) eighteen (18) months’ Base Salary at the then
current rate, to be paid from the date of termination until paid in full in
accordance with the Company’s usual practices, including the withholding of all
applicable taxes; (ii) continued provision during said eighteen (18) month
period of the benefits, except perquisites, under any employee benefit plan
extended from time to time by the Company to its senior executives; and (iii)
any earned but unpaid bonuses; provided, however, the Company may credit against
such amounts any proceeds paid to the Executive with respect to any disability
policy maintained for his benefit.  




(b)

Termination for Cause or Without Good Reason.  The Company may terminate the
Executive’s employment pursuant to the terms of this Agreement at any time for
Cause (as defined below) by giving the Executive 30 days prior written notice of
termination setting forth in reasonable detail the basis for such termination.
 Such termination shall become effective upon the giving of such notice. Upon
any such termination for Cause, or in the event the Executive terminates his
employment with the Company without “Good Reason,” as defined below, then the
Executive shall have no right to compensation, or reimbursement under Section 4,
or to participate in any Executive benefit programs under Section 5, except as
may otherwise be provided by law, for any period subsequent to the effective
date of termination. For purposes of this Agreement, “Cause” shall mean: (i) the
Executive shall engage in material, gross and willful misconduct in connection
with his employment duties under this Agreement, and (ii) the Executive commits
is charged or convicted of a felony or act of dishonesty resulting in material
harm to the Company.  




(c)

Termination Without Cause, or For Good Reason.  




(i)

The Executive may terminate this Agreement for Good Reason (as defined below in
Section 6(c)(ii)).  In the event the Executive terminates this Agreement for
Good Reason, or the Company terminates the Executive without Cause, then, in
either case, the Company shall pay to the Executive (i) eighteen (18) months’
Base Salary at the then current rate, to be paid








4







--------------------------------------------------------------------------------










from the date of termination until paid in full in accordance with the Company’s
usual practices, including the withholding of all applicable taxes;(ii) any
accrued benefits under any employee benefit plan extended to Executive at the
time of its termination, and (iii) payment on a prorated basis of any bonus or
other payments earned in connection with any bonus plan to which Executive was a
participant as of the date of Executive’s termination of employment.




(ii)

The term “Good Reason” shall mean the Company materially breaches this
Agreement. Prior to the Executive terminating his employment with the Company
for Good Reason, Executive must provide written notice to the Company that such
Good Reason exists and setting forth, in detail, the grounds the Executive
believes constitutes Good Reason.  If the Company does not cure the condition(s)
constituting Good Reason within thirty (30) days following receipt of such
notice, then Executive’s employment shall be deemed terminated for Good Reason.




(iii)

Upon expiration of the term of this Agreement where the Company has offered to
renew the term of the Executive’s employment for an additional one (1) year
period and the Executive chooses not to continue in the employ of the Company,
the Executive shall be entitled to receive only the accrued but unpaid
compensation and vacation pay through the date of termination and any other
benefits accrued to him under any Benefit Plans outstanding at such time.  In
the even the Company tenders Non-Renewal Notice to the Executive, then the
Executive shall be entitled to the same severance benefits as if the executive’s
employment were terminated due to Section 6(c); provided however, if such
Non-Renewal Notice was triggered due to the Company’s statement that the
Executive’s employment was terminated due to Section 6(b) then payment of
severance benefits will be contingent upon a determination as to whether
termination was properly for “Cause.”




7.

Non-Competition Agreement.




(a)

Competition with the Company.  Until termination of his employment and for a
period of one year commencing on the date of termination, except if termination
is for “Without Cause” or “With Good Reason”, the Executive (individually or in
association with, or as a stockholder, director, officer, consultant, employee,
partner, joint venturer, member, or otherwise, of or through any person, firm,
corporation, partnership, association or other entity) shall not, directly or
indirectly, compete with the Company (which for the purpose of this Agreement
also includes any of its affiliates) by acting as an officer (or comparable
position) of, owning an interest in, or providing services to any entity within
any metropolitan area in the United States. For purposes of this Agreement, the
term “compete with the Company” shall refer to the principal business activity
in which the Company was engaged as of the termination of the Executive’s
employment or reasonably expected to engage in within three months of
termination of employment; provided, however, the foregoing shall not prevent
the Executive from (i) accepting employment with an enterprise engaged in two or
more lines of business, one of which is the same or similar to the Company’s
business (the “Prohibited Business”) if the Executive’s employment is totally
unrelated to the Prohibited Business, (ii) competing in a country where as of
the time of the alleged violation the Company has ceased engaging in business,
or (iii) competing in a line of business which as of the time of the alleged
violation the Company has either ceased engaging in or publicly announced or
disclosed that it intends to cease engaging in; provided, further, the foregoing
shall not prohibit the Executive from owning up to five percent








5







--------------------------------------------------------------------------------










of the securities of any publicly-traded enterprise provided that the Executive
is not a director, officer, consultant, employee, partner, joint venturer,
manager, member of, or to such enterprise, or otherwise compensated for services
rendered thereby.




(b)

Solicitation of Customers.  During the periods in which the provisions of
Section 7(a) shall be in effect, the Executive, directly or indirectly, will not
seek nor accept Prohibited Business from any Customer (as defined below) on
behalf of any enterprise or business other than the Company, refer Prohibited
Business from any Customer to any enterprise or business other than the Company
or receive commissions based on sales or otherwise relating to the Prohibited
Business from any Customer, or any enterprise or business other than the
Company.  For purposes of this Agreement, the term “Customer” means any person,
firm, corporation, partnership, limited liability company, association or other
entity to which the Company or any of its affiliates sold or provided goods or
services during the 12-month period prior to the time at which any determination
is required to be made as to whether any such person, firm, corporation,
partnership, limited liability company, association or other entity is a
Customer, or who or which was approached by or who or which has approached an
employee of the Company for the purpose of soliciting business from the Company
or the third party, as the case may be.




(c)

Solicitation of Employees or Independent Contractors. During the period in which
the provisions of Section 7(a) and (b) shall be in effect, the Executive agrees
that he shall not, directly or indirectly, request, recommend or advise any
employee or independent contractor of the Company to terminate his or her
employment or services with the Company, or solicit for employment or services
or recommend to any third party the solicitation for employment or services of
any person who, at the time of such solicitation, is employed by or contracted
with the Company or any of its subsidiaries and affiliates.




(d)

No Payment. The Executive acknowledges and agrees that no separate or additional
payment will be required to be made to him in consideration of his undertakings
in this Section 7, and confirms he has received adequate consideration for such
undertakings.




(e)

References.  References to the Company in this Section 7 shall include the
Company’s subsidiaries and affiliates.




8.

Non-Disclosure of Confidential Information.  

(a)

Confidential Information. Confidential Information includes, but is not limited
to, trade secrets, processes, policies, procedures, techniques, designs,
drawings, know-how, show-how, technical information, specifications, computer
software and source code, information and data relating to the development,
research, testing, costs, marketing, and uses of the Services or Products (as
defined herein), the Company’s budgets and strategic plans, and the identity and
special needs of Customers, vendors, and suppliers, subjects and databases,
data, and all technology relating to the Company’s businesses, systems, methods
of operation, and Customer lists, Customer information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of the Company, the names, home
addresses and all telephone numbers and e-mail addresses of the Company’s
directors, employees, officers, executives, former executives, Customers and
former Customers. In addition, Confidential








6







--------------------------------------------------------------------------------










Information also includes Customers and the identity of and telephone numbers,
e-mail addresses and other addresses of executives or agents of Customers who
are the persons with whom the Company’s executives, officers, employees, and
agents communicate in the ordinary course of business.  Confidential Information
also includes, without limitation, Confidential Information received from the
Company’s subsidiaries and affiliates.  For purposes of this Agreement, the
following will not constitute Confidential Information (i) information which is
or subsequently becomes generally available to the public through no act or
fault of the Executive, (ii) information set forth in the written records of the
Executive prior to disclosure to the Executive by or on behalf of the Company
which information is given to the Company in writing as of or prior to the date
of this Agreement, and (iii) information which is lawfully obtained by the
Executive in writing from a third party (excluding any affiliates of the
Executive) who did not acquire such confidential information or trade secret,
directly or indirectly, from the Executive or the Company.  As used herein, the
term “Services or Products” shall include all services or products for which the
Company or any of its subsidiaries offered for sale and marketed during the Term
and any other services or products which the Company or any of its subsidiaries
has taken concrete steps to offer for sale, but not yet commenced marketing
during the Term.




(b)

Legitimate Business Interests.  The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests.  These legitimate business interests
include, but are not limited to (i) trade secrets, (ii) valuable confidential
business, technical, and/or or professional information that otherwise does not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key, relationships with specific
prospective or existing Customers, subjects, vendors or suppliers; (iv) Customer
goodwill associated with the Company’s business; and (v) specialized training
relating to the Company’s technology, methods, operations and procedures.  




(c)

Confidentiality. Following termination of employment, the Confidential
Information shall be held by the Executive in the strictest confidence and shall
not, without the prior express written consent of the Company, be disclosed to
any person other than in connection with the Executive’s employment by the
Company.  The Executive further acknowledges that such Confidential Information
as is acquired and used by the Company or its affiliates is a special, valuable
and unique asset.  The Executive shall exercise all due and diligent precautions
to protect the integrity of the Company’s Confidential Information and to keep
it confidential whether it is in written form, on electronic media, oral, or
otherwise.  The Executive shall not copy any Confidential Information except to
the extent necessary to his employment nor remove any Confidential Information
or copies thereof from the Company’s premises except to the extent necessary to
his  employment and then only with the authorization of an officer of the
Company (excluding the Executive).  All records, files, materials and other
Confidential Information obtained by the Executive in the course of his
employment with the Company are confidential and proprietary and shall remain
the exclusive property of the Company, its Customers, or subjects, as the case
may be.  The Executive shall not, except in connection with and as required by
his performance of his duties under this Agreement, for any reason use for his
own benefit or the benefit of any person or entity with which he may be
associated or disclose any such Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose








7







--------------------------------------------------------------------------------










whatsoever without the prior express written consent of an executive officer of
the Company (excluding the Executive).

9.

Equitable Relief.




(a)

The Company and the Executive recognize that the services to be rendered under
this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
 consent of the Board of Directors of the Company, shall leave his  employment
for any reason and take any action in violation of Section 7 and/or Section 8,
the Company shall be entitled to institute and prosecute proceedings in any
court of competent jurisdiction referred to in Section 9(b) below, to enjoin the
Executive from breaching the provisions of Section 7 and/or Section 8.  In such
action, the Company shall not be required to plead or prove irreparable harm or
lack of an adequate remedy at law or post a bond or any security.  




(b)

Any action must be commenced in Palm Beach County, Florida.  The Executive and
the Company irrevocably and unconditionally submit to the exclusive jurisdiction
of such courts and agree to take any and all future action necessary to submit
to the jurisdiction of such courts.  The Executive and the Company irrevocably
waive any objection that they now have or hereafter irrevocably waive any
objection that they now have or hereafter may have to the laying of venue of any
suit, action or proceeding brought in any such court and further irrevocably
waive any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.  Final judgment against the
Executive or the Company in any such suit shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment, a certified or true
copy of which shall be conclusive evidence of the fact and the amount of any
liability of the Executive or the Company therein described, or by appropriate
proceedings under any applicable treaty or otherwise.




10.

Assignability.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities or assets and business of the Company.  The
Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.




11.

Severability.  




(a)

The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
 Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement.  If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that








8







--------------------------------------------------------------------------------










the provisions of this Agreement that, if eliminated, would permit the remaining
separate provisions to be enforced in such proceeding shall be deemed
eliminated, for the purposes of such proceeding, from this Agreement.




(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provisions were not included.




12.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
receipted delivery, or next business day delivery, or by facsimile delivery (in
which event a copy shall immediately be sent by Federal Express or similar
receipted delivery), as follows:




To the Company:

Money4Gold Holdings, Inc.

595 South Federal Highway, Suite 600

                 

Boca Raton, FL 33432

Facsimile: (954) 208-9862

Attention:  Mr. Daniel Brauser




With a Copy to:

Harris Cramer LLP

1555 Palm Beach Lakes Blvd.

Suite 310

West Palm Beach, FL  33401

Facsimile (561) 659-0701

Attention:  Michael D. Harris, Esq.




To the Executive:

Mr. Todd Oretsky

330 SW 2nd Street, Suite 209

Fort Lauderdale, FL 33312

Facsimile:  (954) 527-8750




or to such other address or facsimile number, as either of them, by notice to
the other may designate from time to time.  The transmission confirmation
receipt from the sender’s facsimile machine shall be evidence of successful
facsimile delivery.  




13.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.  




14.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or








9







--------------------------------------------------------------------------------










proceeding is commenced to enforce the provisions of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
expenses (including such fees and costs on appeal).




15.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of
Florida without regard to choice of law considerations.  




16.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




17.

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




18.

Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.




19.

Arbitration.  Except for a claim for equitable relief, any controversy, dispute
or claim arising out of or relating to this Agreement, or its interpretation,
application, implementation, breach or enforcement which the parties are unable
to resolve by mutual agreement, shall be settled by submission by either party
of the controversy, claim or dispute to binding arbitration in Broward County,
Florida (unless the parties agree in writing to a different location), before
one arbitrator in accordance with the rules of the American Arbitration
Association then in effect.  In any such arbitration proceeding the parties
agree to provide all discovery deemed necessary by the arbitrator.  The decision
and award made by the arbitrator shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.




Notwithstanding the exclusion caused by the first clause of the prior sentence,
the Executive shall receive such payments if provided for by a court or other
administrative order.




20.

Section 409A.




(a)

Notwithstanding anything to the contrary contained in this Agreement, if at the
time of the Executive’s separation from service within the meaning of
Section 409A of the Internal Revenue Code (the “Code”), the Company determines
that the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
subject to the 20% additional tax imposed pursuant to Section 409A(a) of the
Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not








10







--------------------------------------------------------------------------------










be provided until the date that is the earlier of (i) six months and one day
after the Executive’s separation from service, or (ii) the Executive’s death
(the “Six Month Delay Rule”).

(b)

For purposes of this Section 23, amounts payable under the Agreement should not
be considered a deferral of compensation subject to Section 409A to the extent
provided in Treasury Regulation Section 1.409A-1(b)(4) (i.e., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (i.e., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of Treasury Regulations Sections 1.409A-1 through A-6.




(c)

To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.




(d)

To the extent that the Six Month Delay Rule applies to the provision of benefits
(including, but not limited to, life insurance and medical insurance), such
benefit coverage shall nonetheless be provided to the Executive during the first
six months following his separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, the Executive pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage. The Company shall reimburse the Executive for
any such payments made by the Executive in a lump sum not later than 30 days
following the sixth month anniversary of the Executive’s separation from
service. For purposes of this subparagraph, “Monthly Cost” means the minimum
dollar amount which, if paid by the Executive on a monthly basis in advance,
results in the Executive not being required to recognize any federal income tax
on receipt of the benefit coverage during the Six Month Period.




(e)

The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.




(f)

The Company makes no representation or warranty and shall have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.
































11







--------------------------------------------------------------------------------
















IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.







 

 

Money4Gold Holdings, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel Brauser

 

 

 

Daniel Brauser, President

 

 

 

 

 

 

Executive:

 

 

 

 

 

 

 

 

 

 

By:

/s/ Todd Oretsky

 

 

 

Todd Oretsky

 

 

 

 











12





